OFFICE SPACE LEASE AGREEMENT

 

This Commercial Lease Agreement (“Lease”) is made and effective March 1, 2012 ,
by and between Russ Hedrick dba Hedrick Group LLC (“Landlord”) and _Sigma Labs,
Inc. (“Tenant”).

 

Landlord is the owner of land and improvements commonly known and numbered as
_223 East Palace Avenue, Santa Fe, New Mexico 87501 -The Hedrick Building (the
“Building”):

 

Landlord makes available for lease a portion of the Building designated as
_Suite B (the “Leased Premises”).

 

Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to
lease the Leased Premises from Landlord for the term, at the rental and upon the
covenants, conditions and provisions herein set forth.

 

THEREFORE, in consideration of the mutual promises herein, contained and other
good and valuable consideration, it is agreed:

 

1. Term.

 

A. Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby
leases the same from Landlord, for an “Initial Term” beginning _March 1, 2012_
and ending _February 28, 2013

 

B. Tenant may renew the Lease for one extended term of _N/A_. Tenant shall
exercise such renewal option, if at all, by giving written notice to Landlord
not less than ninety (90) days prior to the expiration of the Initial Term. The
renewal term shall be at the rental set forth below and otherwise upon the same
covenants, conditions and provisions as provided in this Lease.

 

2. Rental.

 

A. Tenant shall pay to Landlord during the Initial Term rental of_$8,500.00 _
per year, payable in lump sum at time of lease signing. Tenant shall also pay to
Landlord a “Security Deposit” in the amount of 0.00 [Security Deposit].

 

B. The rental for any renewal lease term, if created as permitted under this
Lease, shall be negotiated by January 30, 2013.

 

3. Use

 

Allowed use is strictly for traditional office activity as required by
Landlord's Insurance. Tenant shall not use the Leased Premises for the purposes
of storing, manufacturing or selling any explosives, flammables or other
inherently dangerous substance, chemical, thing or device.

 

4. Sublease and Assignment.

 

Tenant shall not sublease all or any part of the Leased Premises, or assign this
Lease in whole or in part without Landlord’s consent.

 

5. Repairs.

 

During the Lease term, Tenant shall make, at Tenant’s expense, all necessary
repairs to the Leased Premises. Repairs shall include such items as routine
repairs of floors, walls, ceilings, and other parts of the Leased Premises
damaged or worn through normal occupancy, except for major mechanical systems or
the roof, subject to the obligations of the parties otherwise set forth in this
Lease.

 

 

 

 

6. Alterations and Improvements.

 

Any alteration or improvements to the Leased Premises shall require Landlord's
consent and shall be negotiated between Landlord and Tenant.

 

7. Property Taxes.

 

Landlord shall pay, prior to delinquency, all general real estate taxes and
installments of special assessments coming due during the Lease term on the
Leased Premises, and all personal property taxes with respect to Landlord’s
personal property, if any, on the Leased Premises. Tenant shall be responsible
for paying all personal property taxes with respect to Tenant’s personal
property at the Leased Premises.

 

8. Insurance.

 

A. If the Leased Premises or any other party of the Building is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant’s agents, employees or invitees, rent shall not be diminished or a bated
while such damages are under repair, and Tenant shall be responsible for the
costs of repair not covered by insurance.

 

B. Landlord shall maintain fire and extended coverage insurance on the Building
and the Leased Premises in such amounts as Landlord shall deem appropriate.
Tenant shall be responsible, at its expense, for fire and extended coverage
insurance on all of its personal property, including removable trade fixtures,
located in the Leased Premises.

 

C. Tenant and Landlord shall, each at its own expense, maintain a policy or
policies of comprehensive general liability insurance with respect to the
respective activities of each in the Building with the premiums thereon fully
paid on or before due date, issued by and binding upon some insurance company
approved by Landlord, such insurance to afford minimum protection of not less
than $1,000,000 combined single limit coverage of bodily injury, property damage
or combination thereof. Landlord shall be listed as an additional insured on
Tenant’s policy or policies of comprehensive general liability insurance, and
Tenant shall provide Landlord with current Certificates of Insurance evidencing
Tenant’s compliance with this Paragraph. Tenant shall obtain the agreement of
Tenant’s insurers to notify Landlord that a policy is due to expire at least
(10) days prior to such expiration. Landlord shall not be required to maintain
insurance against thefts within the Leased Premises or the Building.

 

9. Utilities.

 

Landlord shall pay all charges for water, sewer, gas, and electricity, Tenant
shall pay for all other services. Tenant acknowledges that the Leased Premises
are designed to provide standard office use electrical facilities and standard
office lighting. Tenant shall not use any equipment or devices that utilize
excessive electrical energy or which may, in Landlord’s reasonable opinion,
overload the wiring or interfere with electrical services to other tenants.

 

10. Signs.

 

Tenant shall not place any sign on the Building without Landlord's consent.
Landlord shall pay for a sign in the Tenant's name in front of the Tenant's
assigned Parking Space.

 

11. Entry.

 

Landlord shall have the right to enter upon the Leased Premises at reasonable
hours to inspect the same, provided Landlord shall not thereby unreasonably
interfere with Tenant’s business on the Leased Premises.

 

12. Parking.

 

 

 

During the term of this Lease, Tenant shall have one exclusively assigned
parking space (fourth space from back entry of Suite A). Building parking
assignments are strictly enforced, and cooperation with other Tenants is
required. Any use of the assigned parking space by clients, associates and
friends and family of the Tenant shall be closely monitored by the Tenant.

 

13. Building Rules.

 

Tenant will comply with the rules of the Building adopted and altered by
Landlord from time to time and will cause all of its agents, employees, invitees
and visitors to do so; all changes to such rules will be sent by Landlord to
Tenant in writing. There shall be no whining.

 

14. Damage and Destruction.

 

Subject to Section 8 A. above, if the Leased Premises or any part thereof or any
appurtenance thereto is so damaged by fire, casualty or structural defects that
the same cannot be used for Tenant’s purposes, then Tenant shall have the right
within ninety (90) days following damage to elect by notice to Landlord to
terminate this Lease as of the date of such damage. In the event of minor damage
to any part of the Leased Premises, and if such damage does not render the
Leased Premises unusable for Tenant’s purposes, Landlord shall promptly repair
such damage at the cost of the Landlord. In making the repairs called for in
this paragraph, Landlord shall not be liable for any delays resulting from
strikes, governmental restrictions, inability to obtain necessary materials or
labor or other matters which are beyond the reasonable control of Landlord.
Tenant shall be relieved from paying rent and other charges during any portion
of the Lease term that the Leased Premises are inoperable or unfit for
occupancy, or use, in whole or in part, for Tenant’s purposes. Rentals and other
charges paid in advance for any such periods shall be credited on the next
ensuing payments, if any, but if no further payments are to be made, any such
advance payments shall be refunded to Tenant. The provisions of this paragraph
extend not only to the matters aforesaid, but also to any occurrence which is
beyond Tenant’s reasonable control and which renders the Leased Premises, or any
appurtenance thereto, inoperable or unfit for occupancy or use, in whole or in
part, for Tenant’s purposes.

 

15. Default.

 

If default shall at any time be made by Tenant in the payment of rent when due
to Landlord as herein provided, and if said default shall continue for fifteen
(15) days after written notice thereof shall have been given to Tenant by
Landlord, or if default shall be made in any of the other covenants or
conditions to be kept, observed and performed by Tenant, and such default shall
continue for thirty (30) days after notice thereof in writing to Tenant by
Landlord without correction thereof then having been commenced and thereafter
diligently prosecuted, Landlord may declare the term of this Lease ended and
terminated by giving Tenant written notice of such intention, and if possession
of the Leased Premises is not surrendered, Landlord may reenter said premises.
Landlord shall have, in addition to the remedy above provided, any other right
or remedy available to Landlord on account of any Tenant default, either in law
or equity. Landlord shall use reasonable efforts to mitigate its damages.

 

16. Quiet Possession.

 

Landlord shall provide Tenant with Quiet Possession in accordance with the laws
New Mexico.

 

17. Condemnation.

 

If any legally, constituted authority condemns the Building or such part thereof
which shall make the Leased Premises unsuitable for leasing, this Lease shall
cease when the public authority takes possession, and Landlord and Ten ant shall
account for rental as of that date. Such termination shall be without prejudice
to the rights of either party to recover compensation from the condemning
authority for any loss or damage caused by the condemnation. Neither party shall
have any rights in or to any award made to the other by the condemning
authority.

 

18. Subordination.

 

 

 

Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust
or other lien presently existing or hereafter arising upon the Leased Premises,
or upon the Building and to any renewals, refinancing and extensions thereof,
but Tenant agrees that any such mortgagee shall have the right at any time to
subordinate such mortgage, deed of trust or other lien to this Lease on such
terms and subject to such conditions as such mortgagee may deem appropriate in
its discretion. Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Leased Premises of the Building, and
Tenant agrees upon demand to execute such further instruments subordinating this
Lease or attorning to the holder of any such liens as Landlord may request. In
the event that Tenant should fail to execute any instrument of subordination
herein require d to be executed by Tenant promptly as requested, Tenant hereby
irrevocably constitutes Landlord as its attorney-in-fact to execute such
instrument in Tenant’s name, place and stead, it being agreed that such power is
one coupled with an interest. Tenant agrees that it will from time to time upon
request by Landlord execute and deliver to such persons as Landlord shall
request a statement in recordable form certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as so modified), stating the dates to which rent and
other charges payable under this Lease have been paid, stating that Landlord is
not in default hereunder (or if Tenant alleges a default stating the nature of
such alleged default) and further stating such other matters as Landlord shall
reasonably require.

 

19. Security Deposit.

 

The Security Deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord’s damages in case of default by Tenant. Unless otherwise provided by
mandatory non-waivable law or regulation, Landlord may commingle the Security
Deposit with Landlord’s other funds. Landlord may, from time to time, without
prejudice to any other remedy, use the Security Deposit to the extent necessary
to make good any arrearages of rent or to satisfy any other covenant or
obligation of Tenant hereunder. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount. If Tenant is not in
default at the termination of this Lease, the balance of the Security Deposit
remaining after any such application shall be returned by Landlord to Tenant. If
Landlord transfers its interest in the Premises during the term of this Lease,
Landlord may assign the Security Deposit to the transferee and thereafter shall
have no further liability for the return of such Security Deposit.

 

20. Notice.

 

Any notice required or permitted under this Lease shall be deemed sufficiently
given or served if sent by United States certified mail, return receipt
requested, addressed as follows:

 

If to Landlord to:

 

Russ Hedrick, Hedrick Group LLC

[Landlord]

P.O Box 2185

Santa Fe, New Mexico 87504-2185

[Landlord’s Address]

 

If to Tenant to:

 

Mark Cola

[Tenant]

Sigma Labs, Inc.

3900 Paseo Del Sol

Santa Fe, NM 87507

[Tenant’s Address]

 

Landlord and Tenant shall each have the right from time to time to change the
place notice is to be given under this paragraph by written notice thereof to
the other party.

 

21. Brokers.

 

 

 

Tenant represents that Tenant was not shown the Premises by any real estate
broker or agent and that Tenant has not otherwise engaged in, any activity which
could form the basis for a claim for real estate commission, brokerage fee,
finder’s fee or other similar charge, in connection with this Lease.

 

22. Waiver.

 

No waiver of any default of Landlord or Tenant hereunder shall be implied from
any omission to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated. One or more waivers by Landlord or Tenant shall
not be construed as a waiver of a subsequent breach of the same covenant, term
or condition.

 

23. Memorandum of Lease.

 

The parties hereto contemplate that this Lease should not and shall not be filed
for record, but in lieu thereof, at the request of either party, Landlord and
Tenant shall execute a Memorandum of Lease to be recorded for the purpose of
giving record notice of the appropriate provisions of this Lease.

 

24. Headings.

 

The headings used in this Lease are for convenience of the parties only and
shall not be considered in interpreting the meaning of any provision of this
Lease.

 

25. Successors.

 

The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.

 

26. Consent.

 

Landlord shall not unreasonably withhold or delay its consent with respect to
any matter for which Landlord’s consent is required or desirable under this
Lease.

 

27. Performance.

 

If there is a default with respect to any of Landlord’s covenants, warranties or
representations under this Lease, and if the default continues more than fifteen
(15) days after notice in writing from Tenant to Landlord specifying the
default, Tenant may, at its option and without affecting any other remedy
hereunder, cure such default and deduct the cost thereof from the next accruing
installment or installments of rent payable hereunder until Tenant shall have
been fully reimbursed for such expenditures, together with interest thereon at a
rate equal to the lesser of twelve percent (12%) per annum or the then highest
lawful rate. If this Lease terminates prior to Tenant’s receiving full
reimbursement, Landlord shall pay the unreimbursed balance plus accrued interest
to Tenant on demand.

 

28. Compliance with Law.

 

Tenant shall comply with all laws, orders, ordinances and other public
requirements now or hereafter pertaining to Tenant’s use of the Leased Premises.
Landlord shall comply with all laws, orders, ordinances and other public
requirements now or hereafter affecting the Leased Premises.

 

29. Final Agreement.

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

30. Governing Law.

 

 

 

This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the State of New Mexico.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

 

 

/s/ Russ Hedrick_______________

Russ Hedrick, Landlord

 

 

 

/s/ Mark Cola_________________

Mark Cola

President

Sigma Labs, Inc.

 

 

 

 

 

